Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022, has been entered.  

2.  	Claims 10, 12-13, 17-24, 27 and 31-32 are pending and are under examination.  The elected species are phagocytes, CTLA-4 blocking agent and sepsis.  The species of monocytes and systemic Juvenile  Idiopathic Arthritis and macrophage activation syndrome have been rejoined.


Information Disclosure Statement
3.	The information disclosure statement has been considered.

Grounds of Rejection Withdrawn
4.	The grounds of rejection under 103 set forth in the previous Office action have been withdrawn in view of the filing of a 132 declaration by Dr. Mevorach.  This declaration states that:

“It is generally known that CRS usually occurs within days after CAR T cell infusion at the
peak of CAR T cell expansion. Thus, one of ordinary skill in the art would reasonably expect
that disturbing or suppressing CRS at that time point would also impair or have deleterious
effects on CAR T cell expansion and the efficacy of CAR T cell therapy. However, data
presented in the above-identified patent application unexpectedly demonstrate that although
apoptotic cells reduced cytokine expression levels in macrophages and dendritic cells (e.g. IL-
6 which is associated with the cytokine storm), the apoptotic cells do not affect cytokine

required for the survival and proliferation of CAR T cells, was not detrimentally affected by
the apoptotic cell supernatants (see { [0314]). Consequently, it was found that anti-tumor
activity of CAR T cells was not diminished after exposure to apoptotic cells or apoptotic cell
supernatants (see Example 2 at least at {| [0510] and Figure 5).

Accordingly, I hereby declare that the results presented in the above-identified patent
application unexpectedly demonstrate that apoptotic cells and apoptotic cell supernatants were
able to decrease cytokine storms without affecting the efficacy of CAR T cells to kill tumor
cells (see Example 2 at least at { [0519]).”

Therefore, this declaration is sufficient to establish unexpected results commensurate in scope with claim 10 and the 103 rejections have been withdrawn. The double patenting rejections have been maintained as the terminal disclaimer was disapproved. 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


6.  	The rejections of Claims 10, 12-13, 17-24, 27 and 31-32 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-22 of copending Application No. 16/076,026, claims 1-15 of copending Application No. 16/194,417, claims 1-21 of copending Application or claims 1-21 of copending Application No. 17/221,854 in view of June et al (WO 2014/011984 A1, IDS), Mevorach (US 2005/0202098, IDS), Griffith et al (I, 35(4):456-466, 2011), Sauder et al (WO 01/089537 A2, IDS), Tisoncik et al (MMBR, 76(1):16-32, 2012, of record) and Inoue et al (Shock, 36(1):38-44, 2011, of record), are maintained or newly made.  
Double patenting rejections of claims 1-7 and 9-21 of copending Application No. 16/672,547,and claims 1-18 of copending Application No. 17/567,923 have been added as these applications claim methods of treating sepsis as encompassed by instant claims 20-21 and 23-24.  Furthermore, it would be obvious to treat sepsis in a patient undergoing CAR T cell therapy because a cytokine storm can occur in such patients as evidenced by the prior art cited (see in particular June et al and the teachings set forth in previous office actions.  

	These rejections are maintained because in the response filed February 23, 2022, Applicant filed a terminal disclaimer over these applications that was disapproved because the terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10):
For cases filed on or after September 16, 2012, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request the Office needs a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless a TD that is signed by the applicant is filed.
Please note the TD must be re-filed. No new fees are due.

New Grounds of Objection 
7.	Claim 24 is objected to for recited “comprises is” in line 6 of the claim.
Appropriate correction is required.

New Grounds of Rejection 

8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 13 depends from clam 10 which recites administering a composition comprising both (a) CAR T-cells and (b) early apoptotic cells or an early apoptotic cell supernatant, therefore administration of the CAR T-cell therapy and early apoptotic cells or an early apoptotic cell supernatant occurs in the same composition, or concurrently, such that the limitation in claim 13 that recites prior or later administration fails to include all the limitations upon which it depends.
Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 18 recites administration of said additional agent occurs prior to, concurrent with, or following the CAR T-cell therapy, which give all the possibilities for administration.  Therefore, claim 18 fails to further limit claim 17.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 19 recites that the level of at least one cytokine is reduced compared to a subject not treated with early 
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 21 recites that the level of at least one cytokine is reduced compared to a subject not treated with early apoptotic cells, which is merely characterizes the result of the practiced method (see Examples), such that claim 21 fails to further limit the subject matter of claim 20.
Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 23 recites that the cause of cytokine release syndrome is infectious or non-infectious, which give all the possibilities for cause.  Therefore, claim 23 fails to further limit claim 20.
Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 31 recites that the CAR T-cells and early apoptotic cells or an early apoptotic cell supernatant are in the same or different compositions, when claim 10 requires them to be in the same composition, such that the limitation in claim 31 that recites they are in different compositions fails to include all the limitations upon which it depends.
Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In this case, claim 32 recites that the method does not reduce the efficacy of said CAR T-cell cancer therapy, but this limitation merely characterizes the result of the practiced method (see Examples, and declaration statement above), such that claim 32 fails to further limit the subject matter of claim 10.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	


Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



10.	Claims 20-21, 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mevorach (US 2005/0202098, IDS) as evidenced by Iaguru et al (TPCT, 14:231-237, 2010).

	The claims are herein drawn to a method of decreasing or inhibiting cytokine production in a subject experiencing cytokine release syndrome or cytokine storm or vulnerable to cytokine release syndrome or cytokine storm, comprising the step of administering a composition comprising early apoptotic cells or an early apoptotic cell supernatant to said subject, wherein said administering decreases or inhibits cytokine production in said subject, wherein said early apoptotic cells are > 40% AnnexinV+ and < 15% propidium iodide+, and wherein said early apoptotic cells are peripheral blood mononuclear cells

Mevorach teaches methods of treating patients with a disease characterized by a pathological immune response, such as systemic lupus erythematosus (SLE), with apoptotic, dying monocytes from peripheral blood (PBMCs), to suppress the pathological immune response (see entire document, e.g. abstract, pages 1, 2, 4, 7-10, 18, 22 and claims).  Mevorach teaches a preparation of apoptotic monocytes wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide (see page 5 and Figure 3), which meets the limitations of early apoptotic PBMCs set forth in claim 20 which can be used in the methods. Mevorach teaches isolation of autologous PBMCs for use in the methods (see page 16 and Examples 3-4). 
As evidenced by Iaguru et al, SLE can result in macrophage activation syndrome (cytokine storm) (see abstract and page 236, left column).  As the claims recite subjects that are vulnerable to cytokine release syndrome or cytokine storm and SLE patients are vulnerable to cytokine storm, the methods of .

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


12.	Claims 20-21, 23-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Mevorach (US 2005/0202098, IDS) and Iaguru et al (TPCT, 14:231-237, 2010).

Mevorach teaches methods of treating patients with a disease characterized by a pathological immune response, such as systemic lupus erythematosus (SLE), with apoptotic, dying monocytes from peripheral blood (PBMCs), to suppress the pathological immune response (see entire document, e.g. abstract, pages 1, 2, 4, 7-10, 18, 22 and claims).  Mevorach teaches a preparation of apoptotic monocytes wherein more than 70 percent are annexin positive and less than 5 percent are positive for propidium iodide (see page 5 and Figure 3), which meets the limitations of early apoptotic PBMCs set forth in claim 20 which can be used in the methods. Mevorach teaches isolation of autologous PBMCs for use in the methods (see page 16 and Examples 3-4).  Mevorach does not teach the disease of systemic Juvenile Idiopathic Arthritis or macrophage activation syndrome causing a cytokine storm.
Iaguru et al teach that SLE and systemic Juvenile Idiopathic Arthritis can result in macrophage activation syndrome (cytokine storm) and needs treatment (see abstract and page 236, left column).  
prima facie obvious to treat SLE and systemic Juvenile Idiopathic Arthritis patients with macrophage activation syndrome (cytokine storm) using the methods of Mevorach.  Notably, Mevorach teach that their early apoptotic PBMCs treat pathological immune responses in disease such as systemic lupus erythematosus (SLE) so one would have been motivated to use such methods to treat macrophage activation syndrome (cytokine storm) in SLE and systemic Juvenile Idiopathic Arthritis patients because macrophage activation syndrome (cytokine storm) is recognized as a pathological immune response.  Furthermore, Iaguru et al teach that MAS is a serious condition that can be rapidly fatal which may appear resistant to corticosteroid treatment(see page 236, right column), so one would be motivated to use other treatments in the art taught to treat pathological immune responses.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, absent a showing otherwise.



Conclusion
13.	No claims are allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner works a flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,						
Brad Duffy						
571-272-9935				
					
/Brad Duffy/
Primary Examiner, Art Unit 1643
March 10, 2022